Citation Nr: 1819379	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-26 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right shoulder tendonitis.

2.  Entitlement to service connection for left shoulder tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1996 to October 2000, with additional periods of service in the United States Navy Reserve, the United States Army Reserve, and the Oregon National Guard.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The service connection claims on appeal relate to each of the Veteran's shoulders.  However, because both claims share a common etiology, this decision will address them together.

A videoconference hearing was held by the undersigned Veterans Law Judge in February 2017.  A transcript of this hearing is of record.


FINDING OF FACT

Tendonitis of the bilateral shoulders was not incurred in, nor is it related to, active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right shoulder disorder have not been met.  38 U.S.C. §§ 1110, 5103(a), 5103A, 1131 (2014); 38 C.F.R. §§ 3.303, 3.309 (2017).  

2.  The criteria for entitlement to service connection for a left shoulder disorder have not been met.  38 U.S.C. §§ 1110, 5103(a), 5103A, 1131 (2014); 38 C.F.R. §§ 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter to the Veteran dated January 2010. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.

Hence, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Service Connection

The Veteran is seeking service connection for tendonitis in his shoulders.  He asserts that his injury occurred during a warrior transition program, a period of inactive duty for training (INACDUTRA).  However, service connection must be denied because the evidence of record does not show an injury during active duty or ACDUTRA or INACDUTRA.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505   (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112 , 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2017).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); See 38 C.F.R. § 3.303 (b) (2017); Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2014). 

The Veteran may also be eligible for benefits based on any period of reserve active duty for training (ACDUTRA) where he was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) where he was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C. §§ 101 (21), (22), (23), (24), 106, 1110, 1131 (2014); 38 C.F.R. §§ 3.6 (a)-(d), 3.303(a) (2014); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).

The terms injury and disease are distinguishable.  Specifically, an injury must constitute some external event that occurs during a period of ACTUDRA or INACDUTRA, but may encompass any event that results in a disabling condition even though the resulting disability was not immediately manifest.  However, the fact that a disorder merely became manifest during a period of INACDUTRA may not be sufficient for VA purposes.  VAOPGCPREC 86-90 (1990), 56 Fed. Reg. 45,712 (1990).

In this case, service connection for a bilateral shoulder disability must be denied.  First, the Veteran's service treatment records during active duty, including his separation examination dated August 2000, do not refer to a shoulder injury in active duty service.  Moreover, while the Veteran asserts that his shoulders were injured in a transition program he attended in 2007, there is no evidence of record that the Veteran was treated for a shoulder injury during this program, and he cannot point to a specific incident in service that brought it about.  

The Veteran asserts that his disorder developed after he returned from the warrior training program.  Specifically, he reports in a March 2010 statement that one morning in January 2008, he was unable to lift his left arm and was subsequently diagnosed with bilateral tendonitis.  

Unfortunately, the Board is unable to grant service connection based solely on this statement, as it is inconsistent with the other evidence of record.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  In a private treatment record dated February 2009, the treating physician mentioned that the Veteran endorsed pain in both of his shoulders a year prior.  Indeed, the first indication of an injury to the Veteran's shoulders is documented in a private treatment record dated February 2009 - just over eight years after his separation from active duty.  Notably, there is no indication that the Veteran mentioned the 2007 training program to the treating physician.  Thus, the evidence of record does not indicate, nor does the Veteran seem to assert, that he suffered symptoms prior to approximately January or February 2008.  Moreover, the Veteran filed a workers compensation claim for this disorder prior to his February 2010 medical review, which seems to indicate that he thought the injury was incurred at work.  This contradicts the assertion that his injuries were sustained during the 2007 training program.  Accordingly, continuity of symptomatology is not shown by the medical evidence or by the Veteran's statements.  Finally, there is no medical nexus between the Veteran's active duty and current diagnosis.  Specifically, the record does not reflect that any of the Veteran's treating physicians opined that his injury was due to a period of active service.  Accordingly, service connection is not warranted for the Veteran's bilateral shoulder disability.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating the disorder on appeal to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of shoulder tendonitis.  See Jandreau, 492 F.3d at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's contention linking his disorder to the 2007 training program is found to lack competency.

Unfortunately, based on the evidence of record, the Veteran's claim must be denied.  



ORDER

Entitlement to service connection for right shoulder tendonitis is denied.

Entitlement to service connection for left shoulder tendonitis is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


